Citation Nr: 1220584	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bladder diverticula with microhematuria.  

4.  Entitlement to service connection for a kidney disability. 

5.  Entitlement to service connection for high cholesterol.  

6.  Entitlement to service connection for a sleep disability. 

7.  Entitlement to service connection for stiff joints.

8.  Entitlement to service connection for refractive error (also claimed as loss of vision).

9.  Entitlement to service connection for bilateral otosclereosis status post left stepotomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for an unspecified skin disability was denied in the December 2005 rating decision.  The Veteran submitted a notice of disagreement (NOD) in August 2006.  A Statement of the Case (SOC) was issued in April 2008, and in June 2008 the Veteran's VA Form 9 Substantive Appeal was received.  In a March 2012 rating decision service connection for tinea cruris was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

The issues of entitlement to service connection for bladder diverticula with microhematuria and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for diabetes mellitus.

2.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for hypertension.  

3.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for high cholesterol.  

4.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for a sleep disability. 

5.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for stiff joints.

6.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for refractive error (also claimed as loss of vision).

7.  In May 2012 correspondence, the Veteran stated that he wished to withdraw the appeal for entitlement to service connection for bilateral otosclereosis status post left stepotomy.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for a sleep disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for stiff joints have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

6.  The criteria for withdrawal of the appeal of entitlement to service connection for refractive error (also claimed as loss of vision) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

7.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral otosclereosis status post left stepotomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In May 2012, the Veteran expressed that he wished to withdraw the appeals for entitlement to service connection for diabetes mellitus, hypertension, high cholesterol, sleep disability, stiff joints, refractive error (also claimed as loss of vision) and bilateral otosclereosis status post left stepotomy.  The Board finds that this statement qualifies as a valid withdrawal of the appeals in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeals, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claims for entitlement to service connection for diabetes mellitus, hypertension, high cholesterol, sleep disability, stiff joints, refractive error (also claimed as loss of vision) and bilateral otosclereosis status post left stepotomy.  The claims are dismissed.  


ORDER

The claim for entitlement to service connection for diabetes mellitus is dismissed. 

The claim for entitlement to service connection for hypertension is dismissed.  

The claim for entitlement to service connection for high cholesterol is dismissed.  

The claim for entitlement to service connection for a sleep disability is dismissed.  

The claim for entitlement to service connection for stiff joints is dismissed.  

The claim for entitlement to service connection for refractive error (also claimed as loss of vision) is dismissed.  

The claim for entitlement to service connection for bilateral otosclereosis status post left stepotomy is dismissed.  


REMAND

The Veteran has appealed the denial of service connection for bladder diverticula with microhematuria and a kidney disability.  In his VA Form 9 Substantive Appeal received in June 2008 he expressed a desire to appear for a BVA hearing at a local VA office before a member of the Board.  Although the March 2012 VA Form 8 indicated that a BVA video-conference hearing was pending, there is no indication in the record that a hearing was scheduled or that the Veteran was given any notice of a hearing.  The Veteran's representative expressed the Veteran's continued desire for a videoconference hearing in May 2012.  As such, a remand is warranted to afford the Veteran a video-conference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled, in accordance with appropriate procedures, for a video conference hearing before a Veterans Law Judge at the RO.  A copy of the notice to the veteran of the scheduling of the hearing should be placed in the record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


